      Case 4:20-cv-05105-JTR     ECF No. 18    filed 04/13/21   PageID.1287 Page 1 of 2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                  Apr 13, 2021
 1                                                                    SEAN F. MCAVOY, CLERK


 2
 3
 4                        UNITED STATES DISTRICT COURT
 5                       EASTERN DISTRICT OF WASHINGTON

 6
     THOMAS O.,                                     No. 4:20-CV-5105-JTR
 7
 8                       v.                         ORDER GRANTING STIPULATED
 9                                                  MOTION FOR REMAND
     ANDREW M. SAUL,                                PURSUANT TO SENTENCE FOUR
10   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,
11
12                 Defendant.
13
14         BEFORE THE COURT is the parties’ stipulated motion to remand the
15   above-captioned matter to the Commissioner for additional administrative
16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 17.
17   Attorney D. James Tree represents Plaintiff; Special Assistant United States
18   Attorney David J. Burdett represents Defendant. The parties have consented to
19   proceed before a magistrate judge. ECF No. 4. After considering the file and
20   proposed order, IT IS ORDERED:
21         1.     The parties’ Stipulated Motion for Remand, ECF No. 17, is
22   GRANTED. The above-captioned case is REVERSED and REMANDED to the
23   Commissioner of Social Security for further administrative action pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the Administrative Law Judge (ALJ) shall offer Plaintiff the
26   opportunity for a new hearing and issue a new decision. The ALJ is directed to
27   further develop and evaluate Plaintiff’s record and determine whether a disability
28   freeze should be applied to establish a later Date Last Insured.

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 4:20-cv-05105-JTR   ECF No. 18   filed 04/13/21   PageID.1288 Page 2 of 2




 1        2.    Judgment shall be entered for PLAINTIFF.
 2        3.    Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 3   STRICKEN AS MOOT.
 4        4.    An application for attorney fees and costs may be filed by separate
 5   motion.
 6        IT IS SO ORDERED. The District Court Executive is directed to enter this
 7   Order, forward copies to counsel, and CLOSE THE FILE.
 8        DATED April 13, 2021.
 9
10                             _____________________________________
                                         JOHN T. RODGERS
11                              UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
